Citation Nr: 1117294	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a balance disorder, diagnosed as benign paroxysmal positional vertigo (BPPV), to include as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955, and from October 1955 until October 1971.

This matter is on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in January 2011 for further development and is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's BPPV was not shown during active duty service or for many years thereafter, and not related to service or a service connected disability.


CONCLUSION OF LAW

BPPV was not incurred in or aggravated by service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).






(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted private treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA opinions with respect to the issue on appeal were obtained in December 2009, January 2010 and February 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the Veteran's service treatment records, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in January 2011 for further development.  Specifically, the Board instructed the RO to acquire any VA treatment records available since February 2010 and to return the claims file to the examiner who provided the January 2010 opinion in order to clarify the reasons and bases for the previously provided opinion.  The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Specifically, per the Board's direction, the RO acquired the Veteran's most current VA treatment records.  Moreover, the VA examiner who provided the opinion in January 2010 submitted an addendum to this opinion in February 2011.  The Board finds these opinions are adequate for adjudication purposes.  Finally, after the completion of this development, the RO reevaluated the evidence and issued a supplemental statement of the case in March 2011.  Accordingly, the Board finds that the January 2011 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Next, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In this case, the Veteran served on active duty in the Air Force for approximately 20 years until his retirement in October 1971.  As a result of this service, he is already service-connected for bilateral hearing loss (20 percent disabling) and tinnitus (10 percent disabling).  Currently, he has been diagnosed with BPPV, and it is his primary assertion that this is attributable to his service-connected hearing loss.  However, he has also at other times asserted that it is related to similar symptomatology he experienced while on active duty.  

The Board first addresses the Veteran's assertion that his BPPV is related to his service-connected bilateral hearing loss.  In this regard, the Board places significant probative value on a December 2009 VA examination undertaken specifically to address this aspect of the appeal.  At that time, the Veteran reported that he began to experience symptoms of dizziness when changing positions from sitting to standing and he also exhibited a mild balance disorder.  The examiner also noted very recent observations by another VA examiner of a downbeating nystagmus with and without visual fixation.  

After interviewing the Veteran and completing a physical examination, as well as reviewing his relevant medical history, the examiner confirmed a diagnosis of BPPV.  However, the examiner opined that the Veteran's BPPV was not caused by or a result of his bilateral hearing loss.  The examiner reflected that there was "no medical evidence" showing that sensorineural hearing loss is a risk factor for BPPV.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.
 
Consideration has also been given to the Veteran's personal opinion that his BPPV was caused or aggravated by his bilateral hearing loss.  However, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, his lay opinion is significantly outweighed by the medical conclusions of the VA examiner in December 2009.  

As a result, the weight of the competent evidence does not indicate that the Veteran's BPPV is attributable to his service-connected bilateral hearing loss.  Therefore service connection is not warranted on this basis.  

Next, although the Veteran has primarily asserted that his BPPV is attributable to his service-connected bilateral hearing loss, the Board has also considered the claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This aspect of the appeal must also be denied.  

As an initial matter, the Veteran's service treatment records indicate symptoms such as dizziness and instability while on active duty.  Specifically, in May 1967, he complained of a history of severe headaches and dizzy spells.  Moreover, in August 1968, he complained of occasional episodes where he felt the room was spinning, as well as of nausea.  He had similar complaints of dizziness and nausea in February 1970.  However, on each occasion, he was diagnosed with vestibulitis secondary to upper-respiratory infections and eustachian tube blockage.  BPPV was never diagnosed while he was on active duty.   

Next, the post-service evidence does not reflect symptoms of nausea or dizziness again until June 1992, where he was hospitalized with recurrent vertigo, which was ultimately diagnosed as probable BPPV.  However, although the June 1992 treatment notes indicate that the Veteran had a long standing history of these symptoms, the Board nevertheless emphasizes the multi-year gap between discharge from his discharge from active duty service in 1971, and this first indication of BPPV in 1992 (approximately a 21-year gap).  Therefore, a continuity of symptoms has not been shown based on the clinical evidence.  

As noted above, the Veteran's primary contention has been that his BPPV is related to his service connected bilateral hearing loss.  However, he has also stated in his February 2010 notice of disagreement that his BPPV is related to the symptoms he experienced while on active duty.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as BPPV as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, the Board again emphasizes the multi-year gap between discharge from active duty service in 1971 and the first indication of BPPV symptoms in the post-service treatment records in 1992.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Veteran has also been inconsistent as to the date when his symptoms began.  While he implied in his notice of disagreement that his symptoms began while on active duty, he initially indicated in his April 1990 claim that his BPPV symptoms began in the 1990's.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Consideration has similarly been given to the fact that the Veteran made no reference to BPPV when he submitted his claim for entitlement to service connection for bilateral hearing loss in February 2007.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against statements he has made on other occasions and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  The Board simply does not find the Veteran to be a credible historian.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's BPPV to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a VA opinion from January 2010, as well as a February 2011 addendum to this opinion by the original examiner, undertaken specifically to address this aspect of the appeal.  There, after a review of the claims file, including the service treatment records, the examiner opined that it was less likely as not that the Veteran's BPPV had its onset in service or is otherwise etiologically related to the symptoms he experienced while on active duty.  


In providing this opinion, the examiner pointed out that vestibulitis was a disorder that is etiologically distinct from BPPV.  Specifically, the Veteran's service treatment records indicated treatment for vestibulitis, or inflammation of the vestibular apparatus, caused by structural, vascular, infectious or idiopathic causes.  These symptoms, the examiner noted, were also frequently accompanied by complaints of headaches.  On the other hand, the examiner pointed out, the Veteran's current BPPV is an age-related disorder caused by the displacement of otoconial crystals, which was causing his current dizzy spells.  Thus, while the symptoms for each disorder may appear similar, the examiner explained that the Veteran's early episodes of vestibulitis were not related to his current BPPV.  

The Board finds that the January 2010 and February 2011 opinions, when viewed collectively, were also adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, and there was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

Similar to his other contentions above, the Board has also considered the statements made by the Veteran relating his BPPV to his symptoms of vestibulitis.  Again, however, the Veteran is not competent to provide testimony regarding the etiology of his BPPV.  See Jandreau, 492 F.3d at 1377, n.4.  Since BPPV is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the etiology of the Veteran's BPPV are found to lack competency.

 Thus, In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for a balance disorder, diagnosed as BPPV, to include as secondary to a service-connected disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


